IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50277
                         Summary Calendar



                ORLANDO C., by next friend Eva C.,

                                               Plaintiff-Appellant,

                                versus

                YSLETA INDEPENDENT SCHOOL DISTRICT,

                                                Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-00-CV-172-DB
                       --------------------
                         October 24, 2001

Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Orlando C. (Orlando) appeals the district court’s grant of

summary judgment in favor of the Ysleta Independent School District

(YISD) in the instant suit brought under the Individuals with

Disabilities Education Act (IDEA).       Orlando filed suit in the

district court after a hearing officer, in proceedings before the

Texas Education Agency, dismissed as unripe claims that the YISD

failed to provide certain IDEA procedural safeguards in connection

with a disciplinary incident.



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     In granting summary judgment in favor of the YISD below, the

district court likewise determined that the claims were unripe,

concluding that the claims were contingent on the occurrence of a

“change of placement,” or 10-day removal from school, which had not

taken place at the time Orlando’s administrative complaint was

filed.    See Texas v. United States, 523 U.S. 296, 300 (1998)

(stating that claims are not ripe for adjudication if they rest

upon contingent future events that may not occur as expected or

that may not occur at all).   We need not address the correctness of

the district court’s “change of placement” analysis because Orlando

has not argued in his principal brief how it was incorrect.     See

Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994); Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   Orlando has failed to point to any reversible error in the

district court’s legal analysis. Accordingly, the district court’s

judgment is AFFIRMED.   See Brinkmann, 813 F.2d at 748.